Citation Nr: 1543995	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS), lumbar spine, prior to May 14, 2010.

2.  Entitlement to a compensable rating for sciatic nerve involvement, right lower extremity, prior to May 27, 2010.

3.  Entitlement to a compensable rating for sciatic nerve involvement, left lower extremity, prior to May 27, 2010.

4.  Entitlement to a compensable rating (in addition to the currently-assigned 10 percent rating under DC 5257) for left knee chondromalacia patella, left medial tendinosis, prior to May 27, 2010.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 14, 2010.



REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1987 and from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

First, as a due process matter, the Veteran and his attorney were notified via June 30, 2015, letter of the transfer of the appeal to the Board and of the 90-day time period within which to submit additional evidence and/or argument.  In a July 27, 2015, letter, the attorney requested that the Board wait the full 90 days, as he may submit additional evidence and/or argument if it was "prudent to do so."  The Board has honored his request, but no additional evidence or argument was received prior to this decision being issued.

The issues before the Board may be phrased in various manners.  The issues may be phrased, as the Veteran put it in his Form 9, as entitlement to earlier effective dates for the ratings assigned for his back disability (IVDS), his bilateral sciatica related to his IVDS, and his left knee disability (medial tendinosis).  However, the issues may also be phrased as entitlement to ratings in excess of those assigned for the back disability prior to May 14, 2010, for bilateral sciatica prior to May 27, 2010, and for the left knee disability prior to May 27, 2010.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issues as entitlement to ratings in excess of those assigned by the RO for the periods prior to the date of the increases (May 14, 2010, and May 27, 2010), because, in essence, the RO has granted staged ratings and part of the appeal has been satisfied by the grant of the increases in May 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the Board must consider entitlement to "staged" ratings to compensate for times when the disabilities may have been more severe than at other times during the course of the appeal).  There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.  

In addition, the Board's restatement of the issues more accurately reflects the Veteran's point of disagreement with the determinations made in the April 2012 Statement of the Case (SOC).  See June 2012 VA Form 9.  Importantly, the Veteran specifically indicated that he did not disagree with the rating assigned for IVDS as of May 14, 2010, or with the ratings assigned for the sciatica and left knee medial tendinosis as of May 27, 2010.  He also indicated that he did not disagree with the RO's decision to continue the ratings previously assigned for bilateral pes planus, left knee chondromalacia (characterized by instability), and right knee chondromalacia.  Those issues are, therefore, not on appeal.

With respect to the sciatica claims, they were properly treated in the April 2012 SOC as claims for separate ratings for neurological manifestations of the service-connected IVDS of the lumbar spine rather than as independent claims of entitlement to service connection for sciatica.  See 38 C.F.R. § 4.71a, Note (1) (stating that objective neurologic abnormalities associated with a service-connected spine disability are to be evaluated separately under the appropriate diagnostic code).  In other words, the Veteran has received an SOC on the sciatica claims and remand for further adjudication would only delay a decision on the merits.

During the development of the increased rating claims, the Veteran filed a formal claim of entitlement to TDIU.  Importantly, though, entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability, so is considered part of this appeal involving increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  For reasons addressed more fully in the Remand section below, the Board finds it would be inappropriate to adjudicate the merits of that claim at this time.

The issue(s) of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period (August 2007 to May 14, 2010), the Veteran's service-connected IVDS was manifested by limitation of motion of the thoracolumbar spine of, at least, 70 degrees flexion (the earliest point where painful motion was documented to begin) and combined range of motion of greater than 120 degrees, with intermittent symptoms of pain and stiffness, but with no evidence of ankylosis or associated neurologic abnormalities other than sciatica of both lower extremities.

2.  The evidence is against finding that the Veteran had sciatica of the right lower extremity prior to October 22, 2009.

3.  It is first factually ascertainable that the Veteran had sciatica of mild severity affecting the right lower extremity on October 22, 2009.

4.  The evidence is against finding that the Veteran had sciatica of the left lower extremity prior to May 27, 2010.

5.  The Veteran's service-connected left knee chondromalacia patella, left medial tendinosis, has manifested in flexion limited to, at worst, 110 degrees and full extension without further limitation after repetitive use testing due to pain, fatigue, weakness, lack of endurance or incoordination; he has slight instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to May 14, 2010, for a back disability (IVDS) have not been met or approximated.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a compensable disability rating for sciatica of the right lower extremity associated with the Veteran's service-connected back disability were not met prior to October 22, 2009.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a disability rating of 10 percent, but no more, for sciatica (radiculopathy) of the right lower extremity associated with the Veteran's service-connected back disability have been met from October 22, 2009.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a compensable disability rating prior to May 27, 2010, for sciatica of the left lower extremity associated with the Veteran's service-connected back disability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a compensable disability rating (in addition to the currently-assigned 10 percent rating under DC 5257) prior to May 27, 2010, for left knee chondromalacia patella, left medial tendinosis, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

I.  Effective Date of Increased Ratings:  General Principles

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(b)(2) provides an exception to this general rule:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In this case, the Veteran's claim for an increased rating was filed on August 22, 2008.  The Board has considered the possibility that a prior claim was filed and not acted upon, or that a decision on a prior claim did not become final, but the evidence is against any such assertion and the Veteran has not argued otherwise.

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2015).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) (2015), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Here, the Veteran did not make any contact with VA seeking an increased rating in between a final March 2005 Board decision denying a rating in excess of 20 percent for the Veteran's back disability and his August 22, 2008, informal claim via telephone.  Although there are some treatment records in the intervening years, they do not indicate or document any intent to apply for increased benefits with respect to the back disability.  The August 22, 2008, informal claim is the relevant claim for purposes of this appeal.

The pertinent medical question with respect to the date to be assigned for any increase during the pertinent appeal periods is when, if at all, the evidence establishes (at least as likely as not) an increase in the Veteran's disability that warrants a rating in excess of the assigned ratings.  This determination will include consideration of the period from August 22, 2007, through the remainder of the appeal period (i.e. May 14 or May 27, 2010).  The Veteran's attorney argues that he did not just "wake up" in May 2010 with his disabilities worsened.  While that may be true, again, the regulations require that the effective date be assigned consistent with when it is factually ascertainable that an increase in disability had occurred, and, for this reason, the Board has examined in detail the VA outpatient records prior to 2010, as well as the report of the VA examination done in 2008.  The attorney also argues that the mere fact the Veteran filed a claim for an increase is sufficient to show the service-connected disabilities had worsened.  While the Veteran may have subjectively felt his conditions were such and this prompted him to file a claim, the objective clinical findings which contain the information needed to rate the disabilities under VA's rating schedule carry more probative weight than just a subjective feeling that a condition has worsened over time. 

II.  Disability Ratings:  General Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

III.  Increased Rating:  Back Disability

The Veteran claims that his service-connected back disability met the criteria for a rating higher than 20 percent for the period on appeal prior to May 14, 2010.  While he has specifically contended that he is entitled to a 40 percent evaluation, the Board will consider whether the criteria for higher evaluations are met as well.

Rating Criteria

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Medical Evidence:  Back Disability

A July 2005 VA primary care record notes complaints of continuing, chronic back pain.  The examining physician indicated that the condition was aggravated by stiffness, but that there was no radiation of pain and the pain was relieved with massage therapy.  Examination revealed no spinal tenderness, the Veteran was not in acute distress, and the diagnosis was chronic low back pain.  A March 2006 VA treatment note also documents complaints of back pain as reported by telephone, but the responding nurse indicated "cannot treat back and knee conditions without seeing pt."  The Veteran next sought VA treatment in November 2007 for knee pain caused by a traumatic injury.  He did not mention back pain or pain radiating to his lower extremities.  Thereafter, VA treatment records are silent regarding back or knee complaints until after his August 2008 claim.

In November 2008, shortly after filing his claim for an increased rating, the Veteran underwent a VA examination to assess the severity of his back symptoms.  The examiner reviewed the Veteran's medical history and documented his complaints of "numbness in hips after sitting" as well as constant pain that "travels to down or up legs."  The Veteran treated the pain with rest and over-the-counter medication.  The Veteran also reported two incapacitating episodes within the prior twelve (12) months which lasted three (3) and four (4) days.  The Veteran had a normal posture and gait.  Physical examination revealed "no evidence of radiating pain on movement."  Muscle spasm was absent and straight leg testing was negative on both sides.  The examiner specifically noted the lack of ankylosis of the spine.  The examiner found forward flexion of 82 degrees (with pain beginning at 82 degrees), and full extension, right and left lateral flexion, and right and left lateral rotation (all 30 degrees).  After repetitive use, the pain caused a further limitation of motion of 12 degrees (i.e. 70 degrees of flexion).  The examiner indicated that pain after repetitive use had "the major functional impact" and that the Veteran was not additionally limited by fatigue, weakness, or lack of endurance or coordination.  The examiner stated:  "There are no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement."  Additionally, neurological examination of the lower extremities was normal in all respects.  Lumbar spine x-rays showed L4-5 and L5-S1 spondylosis.  The examiner opined that the condition did not affect the Veteran's usual occupation or his daily activities.

The first post-claim VA treatment records documenting back pain are from June 2009 when the Veteran called his provider complaining of back pain associated with an acute onset from lifting a heavy object.  He reported weakness and numbness in the right leg.  A July 2009 x-ray documented in his VA treatment records indicated a normal lumbosacral spine.  Progress notes from the same month indicate complaints of chronic back pain, but the initial examination was essentially normal (normal range of motion, full strength, motor and sensory exams were normal, denied pain at that time, no bladder or bowel symptoms, no joint stiffness or swelling).  He did not seek treatment again until October.  

An October 2009 VA Internal Medicine Note documents the Veteran's complaints of right sided back pain with muscle spasm, right buttock pain with electrical pain shooting down back of right leg, but no bladder/bowel incontinence, focal weakness, or sensory issues.  Straight leg testing was positive at 60 degrees on the right.  Muscle strength and light touch were normal.  The treating physician diagnosed acute episode of chronic back strain with "possible" right sciatica.  He continued to seek treatment for "back and knee pain" through late 2009 and early 2010.  On March 4, 2010, a VA primary care physician examined him again and documented the Veteran's complaints of chronic pain with the pain radiating to the right buttock and down the right leg with spasms after sitting for a few hours.  He denied weakness, but indicated he had occasional numbness in his right leg.  The examiner noted limited range of motion due to pain and diffuse tenderness on the right side of his lower back.  Neurological testing could not be completed due to pain.  The next VA treatment records are from May 2010, when the Veteran complained of back pain radiating to his hips and posterior upper thighs.

The Veteran underwent another VA examination in May 2010.  The Veteran reported spasms and decreased motion due to the spine condition, but not stiffness, fatigue, paresthesia, numbness or weakness.  The Veteran indicated that the back pain traveled down his legs, was severe, and was exacerbated by physical activity and stress.  He achieved relief of pain with use of over-the-counter medication.  He stated that, during flare-ups, his mobility was limited and he had reduced range of motion described as "Can't bend."  The Veteran reported two incapacitating episodes over the last twelve (12) months lasting three (3) and five (5) days.  He also stated that medications (including muscle relaxers) which he took for his back pain prevented him from working.

With respect to neurological abnormalities, the Veteran reported bowel problems consisting of "fecal leakage that occurs 1/3 to 2/3 of the day" which was moderate and required the use of pads.  He also reported erectile dysfunction and bladder problems, including urination "24 times a day at intervals of 30 minutes" with frequency at night of "4 times at intervals of 2 hours."  The Veteran stated he did not use an appliance or absorbent material and that he did not experience urinary retention or urinary urgency.

Physical examination revealed normal posture, but an ataxic gait due to back and bilateral knee pain.  There was evidence of radiating pain on movement described as into proximal legs.  There was tenderness at the L2 and L5 regions of the lumbar back.  Muscle spasm was absent, but there was guarding with flexion and rotation.  There was no weakness and muscle tone was normal.  Straight leg raising tests were normal bilaterally and Lasegue's sign was negative.  The examiner noted the absence of ankylosis of the thoracolumbar spine.  Range of motion testing revealed forward flexion of 20 degrees, extension of 10 degrees, right and left lateral flexion of 12 degrees, and right and left rotation of 15 degrees.  Repetitive range of motion testing revealed no further limitations due to pain, fatigue, weakness, or lack of endurance or incoordination.

Neurological examination indicated that the lumbar spine sensory function was impaired, though no sensory deficits of S1.  At L2, there was motor weakness of the bilateral right and left knee extension of 4/5.  At L5, there was sensory deficit of the right dorsal foot.  Reflexes were normal.  There were signs of IVDS.  The examiner indicated that "the most likely peripheral nerve is the sciatic nerve."  He further opined that the IVDS causes bowel dysfunction with no pad needed, bladder dysfunction with no pad needed, and erectile dysfunction.  X-ray findings were within normal limits.  The examiner indicated that there were no non-organic physical signs.

The May 2010 VA examiner diagnosed IVDS with associated sciatic nerve impairment that affects the right side of the body.  The symptoms included spasms and pain that radiated into the bilateral legs.  Objective factors were limited range of motion with pain and reduced (4/5) strength of the bilateral lower extremities.  The examiner provided an addendum opinion indicating that the diagnosed IVDS was a progression of the previously diagnosed and service-connected back disability.

The Veteran also underwent a VA examination with respect to his back in December 2011.  The examiner noted the Veteran's reports of falls due to the back condition as well as stiffness, fatigue, spasms, decreased motion, and numbness.  He did not indicate he experienced paresthesia.  The Veteran also indicated weakness of the leg and foot (side not specified), bowel problems (fecal leakage less than 1/3 of the day described as moderate) that require use of a pad, erectile dysfunction, and bladder problems (urination an unknown number of times a day at unknown intervals without urination during the night and without urinary incontinence, retention, or urgency).  The Veteran indicated that he experienced severe pain that limited his employment and limited his ability to bend, stoop, lean, and squat.  He also reported incapacitating episodes that lasted a total of five (5) days during the preceding twelve (12) months.  The Veteran reported flare-ups that impacted his ability to function.

The December 2011 VA examiner noted normal posture and antalgic gait (with use of cane) due to hip pain.  Range of motion testing revealed the following:  forward flexion was 60 degrees (with objective evidence of painful motion that began at 60 degrees), full extension, right and left lateral flexion of 30 degrees or greater, and right and left lateral rotation of 20 degrees.  The Veteran was able to perform repetitive use testing with no changes in the ranges of motion and no additional functional loss or impairment.  The examiner indicated there was no localized tenderness or pain to palpation, no guarding or muscle spasm, and no diminished function in the lower extremities.

Neurological testing was normal for motor function, sensation, and reflexes.  Straight leg testing was negative.  The Veteran had no radicular pain or other signs or symptoms due to radiculopathy and no other neurologic abnormality or finding related to the back condition.  The examiner opined that the Veteran did not have IVDS.  The examiner diagnosed lumbar strain with pain and associated limited range of motion.  The examiner indicated that the condition does not impact the Veteran's ability to work.

Analysis:  Back Disability

The Board notes, initially, that, as a consequence of the grant of service connection for sciatica of the right and left lower extremities, the symptoms of both lower extremities are subject to separate ratings and, so, will not be used to grant a higher evaluation for the service-connected back disability.  See 38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses [is] to be avoided").

In addition, the Board acknowledges that the Veteran contends that his service-connected back disability warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including painful motion and functional impact, particularly as they illuminate or underscore the medical opinions of record.

The range of motion findings documented in the Veteran's medical records for the period prior to May 14, 2010, do not reach the criteria for any rating higher than 10 percent.  The May 2010 VA examination contains the first documentation of limitation of flexion to 60 degrees or less or of combined range of motion limited to 120 degrees or less.  The Veteran did not have ankylosis of his back.  The Board notes that the records also fail to document incapacitating episodes meeting the 20 percent criteria, much less any of the higher criteria.

The 20 percent rating assigned for the period prior to May 14, 2010, was a continuation of the previously assigned 20 percent rating and adequately accounted for the limitations due to flare-ups of pain and stiffness documented in the medical records (though without specific range of motion findings).  In determining that no higher rating for the back disability is warranted (not including neurological symptoms), the Board notes that the medical records document few complaints from 2005 through 2008 and include medical records that document knee pain without any mention of back pain.  In addition, the November 2008 VA examination includes a notation that the Veteran denied pain at that time and that, even with the flare-ups of pain, his range of motion was 70 degrees of flexion.

The evidence is against finding that the Veteran had any neurological abnormalities associated with his back condition other than the sciatica diagnosed in May 2010.  The Board will discuss the appropriate ratings for sciatica below.  Although later medical records, such as the May 2010 VA examination, include the Veteran's reports of bowel or bladder symptoms and a diagnosis of IVDS-related bowel and bladder dysfunction, the medical records during the appeal period and prior to May 14, 2010, are silent as to complaints regarding or treatment for bowel or bladder symptoms.  Moreover, the November 2008 VA examiner explicitly indicated that the neurological examination was normal and the December 2011 VA examiner opined that the Veteran did not have any neurological abnormalities associated with his back disability.  The greater weight of the evidence is against finding that the Veteran's back disability resulted in any neurological abnormalities other than sciatica during the appeal period.

In short, the Board finds that the medical evidence is against finding that the Veteran's back symptoms and functional limitations, including after consideration of the DeLuca criteria and associated neurological abnormalities, met or more closely approximated the criteria for any rating higher than 20 percent disabling prior to May 14, 2010.  Accordingly, the Board denies entitlement to an initial evaluation in excess of 20 percent for the Veteran's service-connected back disability for any portion of the appeal period prior to May 14, 2010.  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5243; Hart v. Mansfield, 21 Vet. App. 505 (2007) (consideration must be given to staged ratings).

IV.  Increased Rating:  Sciatica of Right Lower Extremity

The Veteran claims that his service-connected sciatica (on both the right and left) met the criteria for a compensable rating for the period on appeal prior to May 27, 2010.  While he has specifically contended that he is entitled to a 10 percent evaluation, the Board will consider whether the criteria for higher evaluations are met as well.

Rating Criteria: Sciatica

The Board must, as noted already, consider assigning a separate rating for any neurological abnormalities associated with his service-connected back disability.  38 C.F.R. § 4.71a, Note (1).  The Veteran has been diagnosed with a peripheral nerve disorder (sciatica) associated with his back disability and was assigned 10 percent disability ratings for both the right and left lower extremities beginning May 27, 2010.  The Veteran contends he is entitled to compensable ratings prior to that date.

Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, DCs 8510-8540, 8610-8630, and 8710-8730.  As discussed below, the disability associated with the sciatic nerves are evaluated under DC 8520.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123 (indicating neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated with a maximum equal to severe, incomplete paralysis); 38 C.F.R. § 4.124 (indicating neuralgia characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated with a maximum equal to moderate incomplete paralysis).

Analysis: Sciatica of the Right Lower Extremity

The relevant medical evidence has been summarized above in the discussion of the Veteran's back disability.  Importantly, the first diagnosis of any peripheral nerve disability of the right lower extremity was as a result of the VA examination on May 27, 2010.  To repeat, the May 2010 neurological examination indicated that, at L2, there was motor weakness of 4/5 of the bilateral knee extension.  At L5, there was sensory deficit of the right dorsal foot.  Reflexes were normal.  The examiner indicated that "the most likely peripheral nerve is the sciatic nerve."  X-ray findings were within normal limits.

The Board notes that the earlier (November 2008) and later (December 2011) VA examiners came to different conclusions and, despite the Veteran's subjective reports of symptoms such as pain and numbness, concluded that the Veteran did not have any neurological abnormalities associated with his back disability that affected his lower extremities.

The evidence suggests that, assuming the May 2010 VA examiner noted a condition that existed at that time, sciatica was not present in November 2008 and had resolved by December 2011.  This is consistent with the Veteran's October 22, 2009, report of an injury followed by right-sided back pain as well as right buttock pain with electrical pain shooting down the back of the leg.  Although muscle strength and light touch were found to be normal at a subsequent examination that same month, the treating physician noted "possible" right sciatica.  Given the more definite diagnosis in May 2010 and the consistent reports of pain and numbness in the right lower extremity during that time period, the evidence is at least in equipoise regarding whether the Veteran had sciatica of the right lower extremity beginning October 22, 2009.

The greater weight of the evidence is against finding the Veteran had sciatica of the right lower extremity prior to October 22, 2009.  The October 2009 report by the Veteran had been preceded by the November 2008 VA examination finding no neurological abnormalities and a July 2009 examination by the Veteran's treating physician which found full strength in the lower extremities with no pain, motor, or sensory deficits.

For the above reasons, October 22, 2009, is the appropriate effective date for assignment of a disability rating for sciatica of the right lower extremity associated with the Veteran's service-connected back disability.  38 C.F.R. § 3.400(o).

The remaining question is what rating is appropriate.  The Veteran has argued for a 10 percent rating and the Board finds no higher rating is warranted.  As discussed, a 10 percent rating is assigned for "mild" incomplete paralysis under DC 8520.  Here, the October 2009 diagnosis was "possible" sciatica.  Moreover, the Veteran's primary complaint was pain (he denied weakness and noted occasional numbness).  Although neurological testing could not be completed in October 2009, the May 2010 VA examiner indicated that, although there was motor weakness, it was 4/5 (i.e. the mildest deficit possible to note on the 5-point scale), the sensory deficits were limited to the right dorsal foot, and reflexes were normal.  In other words, the characteristics that were noted after objective testing were described in terms best described as mild.

The Board recognizes that the condition could also be rated under DC 8620 (neuritis) or DC 8720 (neuralgia).  Neither alternative diagnostic code would result in a higher rating because, again, the symptoms as described more closely approximate the criteria for "mild" impairment.  While neuritis permits a maximum rating equal to that for moderate incomplete paralysis where the neuritis is not characterized by organic changes, neuritis is typified by muscle weakness, sensory deficits, and pain.  The records indicate that the Veteran's associated muscle weakness was mild (4/5), his sensory deficits were limited (occasional numbness, objective testing revealed only sensory deficit located at the dorsal foot), and his reflexes were normal.  The highest permissible rating for neuritis (moderate) is not warranted on this evidence.  Similarly, the highest rating permitted by the regulations for neuralgia is that equal to moderate incomplete paralysis.  Neuralgia is characterized by dull and intermittent pain.  No medical professional has diagnosed the Veteran with neuralgia of the sciatic nerve and his descriptions of pain have been of sharp ("electrical") pain shooting down his right leg.  The Board is not free to make its own diagnosis.  Moreover, the Board finds that the symptoms and functional impairments associated solely with the sciatica are mild in nature.  In making this finding, the Board notes that the Veteran has separate ratings for pain and limitations on mobility associated with his back disability, bilateral knee, and foot disabilities.  38 C.F.R. § 4.14.

In summary, the Board finds, based on the greater weight of the evidence, that the Veteran's symptoms and functional limitations associated with sciatica of the right lower extremity most closely approximated the criteria for a 10 percent rating under DC 8520 during the period October 22, 2009, through the remainder of the appeal period.  Accordingly, the Board grants entitlement to an evaluation of 10 percent, but no more, for the Veteran's sciatica of the right lower extremity as of October 22, 2009.  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 8520; Hart, 21 Vet. App. 505.  Entitlement to a compensable rating for sciatica of the right lower extremity prior to October 22, 2009, is denied.

V.  Increased Rating:  Sciatica of Left Lower Extremity

The Veteran's allegations, the rating criteria, and the pertinent medical evidence with respect to sciatica have been summarized above.  The medical records do not document any diagnosis of or treatment for sciatica of the left lower extremity prior to the May 2010 VA examination.  The records do reflect some subjective complaints of pain radiating to the bilateral lower extremities and numbness of the lower extremities; however, the objective examinations during that period did not find any nerve problems of the left lower extremity.  See, e.g., November 2008 VA Examination.  The Board also finds significant that, after the acute injury in October 2009 discussed above, the Veteran specified right-sided pain and his physician diagnosed possible sciatica of the right lower extremity.  Likewise, March 2010 VA treatment records noted only right-sided symptoms.

The greater weight of the evidence is against finding that the Veteran had sciatica of the left lower extremity prior to May 27, 2010.  Because the Veteran did not have a neurological abnormality consisting of sciatica of the left lower extremity prior to May 27, 2010, he is not entitled to a separate, compensable rating for that condition during the period under consideration.  38 C.F.R. § 4.71a, Note (1); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  Put differently, the evidence is against finding that it was factually ascertainable that the Veteran had sciatica of the left lower extremity at any time during the appeal period prior to May 27, 2010.  38 C.F.R. § 3.400(o).

Entitlement to a compensable rating for sciatica of the left lower extremity prior to May 27, 2010, is denied.  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 8520; 38 C.F.R. § 3.400(o); Hart, 21 Vet. App. 505.

VI.  Increased Rating:  Left Knee

The Veteran has been assigned a 10 percent rating under DC 5010-5260, effective May 27, 2010, for left knee chondromalacia patella, left medial tendinosis.  He contends that he was entitled to that same 10 percent rating prior to May 27, 2010.  As with the back, the period on appeal begins August 22, 2007, (the period one year prior to his claim).  Importantly, the Veteran was assigned a 10 percent rating under DC 5257 (instability) throughout the period under consideration.  The Board must avoid assigning separate ratings under two separate diagnostic codes (e.g. DC 5257 and DC 5260) where the symptoms are overlapping.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board reiterates, for the reasons set forth above, that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his left knee symptoms.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.

Rating Criteria: Left Knee

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  The Veteran is diagnosed with left knee chondromalacia patella, left medial tendinosis.  Importantly, traumatic arthritis which is confirmed by x-rays is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

Medical Evidence:  Left Knee

In July 2005, the Veteran complained of knee pain ongoing "for a few months."  See July 2005 VA Progress Note.  Examination revealed minimal crepitus and no effusion.  The treating physician diagnosed knee pain "secondary to DJD" (i.e. degenerative joint disease).  In November 2007, the Veteran sought treatment from a VA facility after hitting his knee in a car accident.  The November 2007 VA Nursing Outpatient Note documents that he was wearing a knee brace.  The Veteran indicated pain of 4/10.  A December 2007 VA treatment note indicates that x-rays "are still pending."  

The November 2008 VA examination resulted in a continued diagnosis of slight instability.  The Veteran reported weakness, stiffness, swelling and heat.  He indicated that he did not experience redness, giving way, lack of endurance, locking, fatigability, or dislocation.  He reported pain five (5) times per day lasting two (2) hours.  He described the pain as 8/10.  The Veteran reported functional limitations due to stiffness and instability.  Physical examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  There was no locking pain, genu recurvatum, or crepitus.  The Veteran had 140 degrees of flexion and full extension (0 degrees) of the left knee with no additional limitation after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  Stability tests were all normal except for slight instability in the medial and lateral collateral ligaments in the left knee.  X-rays were within normal limits.  The examiner indicated the condition was symptomatic, that the subjective factor was instability and the objective factor was a positive exam.

The next VA treatment record relating to his knees is from June 2009 when he reported increasing pain after working as a massage therapist subsequent to losing his employment as an administrative assistant.  He was provided medication, but was not diagnosed with any knee disorder other than "arthralgia" (i.e. pain).  See also July 2009 VA X-Ray ("Linear calcification seen in the soft tissues adjacent to the medial femoral condyle on the left consistent with prior ligamentous injury, otherwise no abnormalities present in the soft tissues, bony structures, or joint spaces.  No evidence of suprapatellar effusions, fractures, or dislocations.").

He next complained of knee pain to his VA treating physician in December 2009 and in February 2010.  On both occasions, the only knee diagnosis was chronic knee pain and he was prescribed pain medication.  In March 2010, he complained of knee pain and in the medical history a past diagnosis of arthritis was included.

At the May 2010 VA examination, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, subluxation, pain and dislocation.  He indicated that he experienced constant left knee pain of 8/10 on a daily basis.  He reported his functional impairments as an inability to lift, haul or carry heavy objects.  Physical examination revealed instability, weakness, tenderness and guarding of movement, but not edema, abnormal movement, effusion, redness, heat, deformity, malalignment or drainage.  The examiner found no subluxation, locking pain, genu recurvatum or crepitus.  The Veteran did not have ankylosis.  Range of motion of the left knee was 110 degrees of flexion and extension to 0 degrees with no additional limitations after repetitive use testing.  The examiner opined that left knee function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial and lateral collateral ligaments stability test of the left knee was abnormal with slight instability.  All other ligaments and menisci were within normal limits.  Left knee x-rays showed chronic tendinitis medial knee joint changes.  The diagnosis was left knee chronic medial knee tendinosis with slight instability.  The subjective factors were knee giving out without warning and pain.  The objective factors were medial collateral ligament laxity and x-ray evidence of chronic tendinosis left medial knee.

Analysis:  Left Knee

The Veteran does not have and has not had ankylosis, symptomatic removal of semilunar cartilage, locking or effusion, an impairment of the tibia or fibula, or genu recurvatum of the left knee at any point, so a rating under DC 5256, 5258, 5259, 5262, or 5263 is not warranted.  The Veteran has, and had throughout the appeal period, a 10 percent rating under DC 5257 for slight lateral instability and did not appeal that determination, so the Board will not further consider the appropriateness of that rating.

The Veteran currently has a 10 percent rating under DC 5260, but he argues that the 10 percent rating should have been made effective earlier than the assigned effective date of May 27, 2010.  None of the range of motion findings support a compensable rating, under either DC 5260 or DC 5261, at any time during the appeal period.  He had flexion of at least 110 degrees and full extension on all range of motion testing, including after repetitive use testing.  The 10 percent rating under DC 5260 is based on painful motion (i.e. the DeLuca factors) as reported in the May 2010 VA examination.  That determination is not on appeal, but, weighing the evidence, the Board finds that the May 2010 VA examination constitutes the first medical record from which it is factually ascertainable that his painful motion of the left knee warranted a compensable rating.  While the Board acknowledges that there are earlier medical records containing subjective reports of pain, the objective medical testing revealed flexion far in excess of the 45 degrees necessary for a 10 percent rating under DC 5260 and, for example, the November 2008 VA examiner specifically opined that pain, weakness, and fatigability did not result in further limitations.  The greater weight of the evidence is against finding that the Veteran's symptoms more closely approximated the criteria for any compensable rating under DC 5260 during the period under consideration.

A compensable rating is available under DC 5003 (via DC 5010) for arthritis of the knee that is confirmed by x-rays.  While there are references, by history, to arthritis in the Veteran's treatment records, x-rays during the period under consideration have not confirmed the presence of left knee arthritis.  See, e.g., November 2008 VA Examination; July 2009 VA X-rays; see also May 2010 VA Examination (also describing x-rays that did not indicate arthritis).  In any case, to the extent the findings in the May 27, 2010, x-rays warranted evaluation under DC 5003, they would not justify an earlier effective date for the increased rating.  38 C.F.R. § 3.400(o).

The Veteran's left knee disability did not more closely approximate the criteria for a compensable rating in addition to the 10 percent rating under DC 5257 at any time during the period on appeal.  For the foregoing reasons, entitlement to a compensable rating for left knee chondromalacia patella, left medial tendinosis, (other than the already assigned 10 percent rating under DC 5257), for the period prior to May 27, 2010, is denied.  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5256-5263; Hart, 21 Vet. App. 505.

VII.  Extraschedular Ratings

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  The Veteran is currently service-connected for bilateral pes planus (30%), back disability (20% prior to May 14, 2010; 40% from that date until December 19, 2011; 20% thereafter), instability of the left knee (10%), limited motion of the left knee (10% from October 22, 2009), chondromalacia of the right knee (10%), sciatica of the left lower extremity (10%), and sciatica of the right lower extremity (10%) which result in combined ratings of 60% prior to May 14, 2010, 70% from May 14, 2010, 80% from May 27, 2010, and 70% from December 19, 2011, with entitlement to TDIU (currently) from May 14, 2010.  A comparison of the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

In making that finding, the Board notes that the VA examinations upon which each of those ratings are based expressly addressed the schedular criteria and the assigned schedular rating is based on symptoms contemplated by the schedular criteria (e.g. pain, instability, limited range of motion).  With respect to the issues on appeal, the Veteran has argued that the symptomatology that warranted higher ratings as of May 14, 2010 (back disability) or as of May 27, 2010 (bilateral sciatica and left knee) was present prior to those effective dates.  In other words, he has not argued that he has unusual symptomatology that warrants an extraschedular rating, but that the symptomatology meets the schedular criteria for a higher rating.  In making a determination on the merits of those claims above, the Board addressed those contentions and fully discussed the relevant evidence.

With respect to the back disability, the Veteran's subjective complaints of symptoms and functional impairments were considered in light of the medical evidence and were found not to warrant a higher schedular rating than that already assigned.  The measured ranges of motion did not warrant a higher rating even when taking into account, as required by the law, weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The evidence was also against finding that other functional impairments (e.g. bladder dysfunction) were present or that the Veteran experienced incapacitating episodes meeting the criteria for a higher schedular rating, though the schedular criteria explicitly encompassed other functional impairments and incapacitating episodes.  A higher schedular rating was available, but the Board determined the criteria for that rating had not been met.  The Veteran has not identified any symptoms or functional impairments that are not expressly included in the schedular criteria (or related regulations) and the Board's review of the evidence revealed none.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation for his back disability and those symptoms are expressly contemplated by the relevant schedular criteria.

Similarly, with respect to the Veteran's bilateral sciatica, the schedular criteria include consideration of whether the condition involves complete or incomplete paralysis and, if incomplete, whether the incomplete paralysis is mild, moderate, moderately severe, or severe.  The Board considered the Veteran's subjectively reported symptoms and the medical evidence regarding those symptoms, all of which fell within the schedular criteria (including that for neuritis and neuralgia of the sciatic nerve) that was assigned.  A higher schedular rating was available, but the Board determined the criteria for that rating had not been met.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation for sciatica of the left and right lower extremities.  Those symptoms are expressly contemplated by the relevant schedular criteria.

With respect to the Veteran's left knee, he appealed the rating assigned for limited range of motion, but not that assigned for instability.  In any case, the two separately assigned ratings adequately describe his level of disability as a result of the left knee disability.  The rating criteria expressly contemplate his reported and documented symptoms (e.g. pain, limited motion, fatigability, instability) and the Board considered those symptoms in assigning the current ratings.  A higher schedular rating was available, but the Board determined the criteria for that rating had not been met, even when taking into account, as required by the law, weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation for his left knee disability.  Those symptoms are expressly contemplated by the relevant schedular criteria.

Importantly, the Veteran has indicated that he is satisfied with the assigned ratings for his pes planus, his right knee disability, and his left knee instability.  

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  The functional impairments of the Veteran's service-connected disabilities, even in combination, are adequately compensated with the currently assigned schedular ratings.  The evidence does not indicate any exceptional disability, rather it establishes symptoms and functional impairments (e.g. pain when ambulating, difficulty carrying heavy objects) that are typical for disabilities, like the Veteran's, that meet the assigned schedular criteria.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

VIII.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreements with ratings assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided notice regarding the elements of the Veteran's claims currently on appeal, including regarding the assignment of effective dates and assignment of disability ratings.  See, e.g., October 2008 VCAA Notice Letter.  VA satisfied its duty to notify.


VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In November 2008, May 2010, and December 2011, VA provided the Veteran with medical examinations with respect to the disabilities for which he was seeking increased ratings.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or opinions obtained are inadequate such that he is entitled to further examinations or opinions.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS), lumbar spine, prior to May 14, 2010, is denied.

Entitlement to a compensable rating for sciatic nerve involvement, right lower extremity, prior to October 22, 2009, is denied.

Entitlement to a 10 percent rating, but no more, for sciatic nerve involvement, right lower extremity, is granted effective October 22, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for sciatic nerve involvement, left lower extremity, prior to May 27, 2010, is denied.

Entitlement to a compensable rating for left knee chondromalacia patella, left medial tendinosis, prior to May 27, 2010, is denied.


REMAND

As discussed in the Introduction, this appeal includes a claim of entitlement to TDIU.  However, the RO bifurcated the claim of TDIU from the increased rating claims and separately adjudicated it.  See April 2012 Decision Review Officer Decision; Rice, 22 Vet. App. at 453-55.  The April 2012 adjudication was the first explicit adjudication of TDIU and, in fact, was the first adjudication of any increased rating claims after the issue of TDIU had been raised by the record.  See, e.g., May 2010 VA Form 21-8940 (formal application for TDIU); December 2009 VA Primary Care Note (indicating, by documenting provision of a "work excuse", employment at that time).  

The Veteran, through his attorney, filed a Notice of Disagreement (NOD) twice.  In the June 2012 VA Form 9, which perfected his appeal as to the increased rating claims, the attorney referenced the Veteran's disagreement with "the subsequent effective date for individual unemployability."  In a February 2013 letter, the attorney stated that the Veteran disagreed with the effective dates of the increased ratings granted in the April 2012 rating decision, and he specifically put forth arguments as to the effective date assigned for TDIU.  While the allegation that the increased ratings should have been assigned earlier can be considered encompassed within the appeal process that the Veteran had already initiated, the same cannot be said for the unemployability effective date since the April 2012 rating decision was the first time this had been considered.

Although the Veteran filed a timely Notice of Disagreement (NOD), there has not been a subsequent Statement of the Case (SOC) addressing TDIU.  "Issuance of an SOC is critical because the function of an SOC is to give the claimant information with which to evaluate the feasibility of pursuing his claim and puts the claimant on notice that a particular claim is at issue."  Locklear v. Shinseki, 24 Vet.App. 311, 317 (2011).  Given the bifurcation of the Veteran's claims into increased rating claims and a TDIU claim, the Veteran's filings indicating his understanding that the claims are on separate appellate tracks, and the indications of bifurcation implicit in VA's communications to the Veteran, the Board will remand the TDIU claim for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999); May 2015 VA Form 8 (certifying for appeal the increased rating claims, but not the TDIU claim).

The Board also notes that the Veteran's May 2010 formal application for TDIU fails to provide full details regarding his employment.  On this application he stated that he last worked full-time in April 2009, but that he became unable to work in February 2010.  The evidence is heavily in favor of finding that the Veteran was employed, at least part-time, until December 2009.  See December 2009 VA Primary Care Note (documenting provision of a "work excuse"); see also November 2009 NOD (indicating disagreement with an unfavorable determination with respect to entitlement to vocational rehabilitation benefits and acknowledging employment subsequent to April 2009, the last listed employment in his TDIU application); March 2010 VA Letter to Congressman Lewis ("it was determined [in October 2009] that [the Veteran] was [employed] as a part-time Massage Therapist earning approximately $40.00 per hour."); October 2009 VA Internal Medicine Note ("c/o right sided back strain x 1 week since sitting for 8 hrs at work last week"); October 2009 VA Progress Note ("just started a new job, and he has to sit all the time").  Because the matter is being remanded and there are gaps in the record regarding the precise nature and duration of his most recent employment, the AOJ should contact the Veteran and request that he provide an updated VA Form 21-8940.

Additionally, as the March 2010 VA Letter to Congressman Lewis indicates, there are relevant records in the form of, at least, an application for and a determination regarding entitlement to vocational rehabilitation benefits.  Those records have not been associated with the claims file.  They are relevant to the Veteran's occupational functioning and his history of employment, so they should be associated with the claims file.  38 C.F.R. § 3.159(c)(2);  Todd v. McDonald, 27 Vet.App. 79, 87 (2014) (holding Board erred in failing to obtain vocational rehabilitation records prior to adjudicating a TDIU claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940 (Application for Increased Compensation Based on Individual Unemployability) and request that he return the completed form to the RO.

2.  Obtain and associate with the electronic claims file all of the Veteran's relevant vocational rehabilitation records including, but not necessarily limited to, the Veteran's August 2009 application, any pertinent records or opinions obtained in the developing the claim, and any adjudications of that claim.

3.  Thereafter, issue a statement of the case with respect to the claim of entitlement to TDIU.  Advise the Veteran and his representative, in writing, of the requirements for perfection of an appeal of that issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


